Mr. Justice WheeleR
delivered the opinion of the court.
The plea of “prescription and limitation,” being expressed in general terms, must be understood as applying to the time which had elapsed after the cause of action accrued, as between the plaintiff and defendants. It could properly have been understood as applicable to no other period of time. This cause of action accrued at the time when the plaintiff paid the debt of the defendant’s intestate. The general denial, and this general plea of “ prescription and limitation,” constitute the answer. It contains no exception or plea by which the plaintiff could have been apprised of the defense, that he had not availed himself of the statute of limitations in the suit against him by their common creditor, and hence the plaintiff was afforded no opportunity of meeting and repelling that defense. None of the evidence is presented by the record, either in a bill of exceptions or statement of facts. It does not appear, therefore, that the instructions complained of had any application whatever to any issue in the case, or to any evidence before the jury. We are of opinion that the judgment be affirmed.